Citation Nr: 1715263	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served in the Army on active duty from January 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.

In February 2011, following the Board's denial of the Veteran's claim of service connection for PTSD, the Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Partial Remand (Joint Motion).  Pursuant to the Joint Motion, the matter was remanded for the Board to set forth adequate reasons or bases for all material issues and facts of law presented on the record.  Specifically, the parties agreed that a remand was necessary to ensure careful evaluation of the medical and lay evidence of behavioral changes as well as to consider whether the lay and medical evidence of record, including the Veteran's mother's statement of record and an October 2002 mental health examination, are corroborating evidence of the Veteran's alleged in-service stressor of military sexual trauma (MST).  The parties also agreed that a remand was necessary because there was evidence of MDD related to military service.  As such, the Joint Motion recharacterized the issues as including a separate claim of service connection for MDD, thereby requiring further development of the evidence. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Accordingly, the matter returned to the Board in June 2011.  In its decision, the Board denied the Veteran's claim of service connection for PTSD and remanded the claim of service connection for MDD.  In a February 2013 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons or bases regarding its finding that the Veteran was not credible.  Pursuant to the Memorandum Decision, the issue of PTSD was remanded to the Board for a redetermination of the Veteran's credibility.  

In October 2013, the Board found that new medical evidence, including February 2012 VA mental health treatment records, had not been considered by the AOJ in its last readjudication.  As such, the Board remanded the issues of PTSD and MDD to the AOJ for further consideration of the evidence.  That has been accomplished to the extent possible, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The stressor event of MST occurred during active duty service.

1.  The Veteran is diagnosed with PTSD that is the result of MST.

2.  The Veteran is diagnosed with major MDD that is the result of MST.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 
38 C.F.R. §§ 3.102 , 3.303, 3.304 (f) (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for MDD have been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 
38 C.F.R. §§ 3.102 , 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating her claims for entitlement to service connection for PTSD and MDD.

Legal Criteria & Analysis

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Certain chronic diseases, including psychosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112 , 1113; 38 C.F.R. §§ 3.307 (a) (3), 3.309(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 
38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f) (2014).

At the outset, the Board is mindful that veterans claiming service connection for PTSD due to personal assault (MST) face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61132  (Oct. 16, 2000) ("Many incidents of in-service personal assault are not officially reported, and veterans may find it difficult to produce evidence to prove the occurrence of this type of stressor").  

Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304  (f)(5).

Unlike in other PTSD claims, in PTSD claims based on personal assault, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).   

In cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1318   (Fed. Cir. 2013) (purpose of Federal Rule of Evidence 803 does not apply because most people do not report personal assaults).

The Veteran contends that she currently suffers from PTSD and MDD incurred in service.  Specifically, the Veteran alleges that she was the victim of multiple episodes of MST while on active duty.

According to her STRs, the Veteran underwent a cholecystectomy (gall bladder removal) and complained of an eye strain and flu symptoms in service.  In her January 1978 discharge medical examination, the Veteran stated that she was in good health and did not experience nervous trouble of any sort.  See January 1978 Report of Medical History (STR).  The STRs do not include reports or symptoms of MST.

During her active duty service, the Veteran wrote letters to her mother.  The letters were written in a "downhearted" tone uncharacteristic of the Veteran prior to her enlistment.  See July 2003 letter from Veteran's mother.

In October 1977, the Veteran changed duty stations, from Fort Hood, Texas, to Fort Campbell, Kentucky.  See Section VII, Current and Previous Assignments, military personnel records.  The military personal records do not indicate a reason for this change.  The Veteran was discharged from active duty service in January 1978.  See DD 214.

Following her discharge, the Veteran behaved differently and appeared greatly disturbed.  See July 2003 letter from Veteran's mother; March 2011 letter from Veteran's husband.  According to her mother, the Veteran was no longer the "fun loving, ambitious young lady" she knew prior to joining the Army.  See July 2003 letter from Veteran's mother.  The Veteran did not initially reveal her experiences in the military to anyone.  See August 2002 VA individual psychotherapy note; see also July 2003 letter from Veteran's mother; March 2011 letter from Veteran's husband. 

In September 1983, the Veteran presented to her doctor with complaints of feeling tired and depressed.  See September 1983 VA progress note.  The Veteran reportedly stated that she was having problems with her husband and her work, which she did not find enjoyable.  Id.  The doctor gave an assessment of situational depression and prescribed the Veteran with an anti-depressant (amitriptyline).  

During this time, the Veteran began abusing alcohol and drugs.  See July 2002 VA individual psychotherapy note.  In 1992, the Veteran was convicted of a drug-related burglary and sentenced to prison.  Id.  According to the Veteran, she was also the victim of sexual abuse by prison guards, which in turn brought back memories of her MST.  Id.  

In June 2002, the Veteran was released from prison.  See July 2002 VA individual psychotherapy note.  The Veteran presented to the VA mental health clinic and stated that she had experienced verbal sexual harassment while in the military.  See June 2002 VA psychiatry note.  According to the Veteran, she did not report the sexual comments at the time because she was afraid of retaliation due to the fact that it was a superior officer thad made the comments and the "prevailing mindset that males dominate."  Id.  The Veteran stated that the harassment made her feel humiliated and abused and led to dysfunction later on in life.  Id.  She also stated that she used alcohol and drugs after her discharge to try to cope with her memories and feelings.  Id.  She denies having used alcohol or drugs prior to the harassment.  Id.  The VA physician gave an impression of PTSD and prescribed her an antidepressant as well as medication for depression and anxiety.

Subsequently, the Veteran underwent psychiatric assessment.  See July 2002 VA psychiatry assessment.  During the assessment, the Veteran stated that she had been experiencing anger, sadness, mistrust, hopelessness, helplessness, lethargy, anhedonia, self-blame, decreaed libido, sleep disturbance, impaired concentration, generalized anxiety, hypervigilance, intrusive thoughts, paranoia, and nightmares related to her MST.  In addition, the Veteran stated that she hears a male voice calling her name as well as "demonic" mumblings.

During a September 2002 psychotherapy session, the Veteran stated to her male VA clinical psychologist that the sexual abuse she suffered was physical as well as verbal, but that she might feel too embarrassed to discuss the specifics with a male.  See September 2002 VA individual psychotherapy note.  The male psychologist recommended a female psychologist that she could speak to.  

In October 2002, the Veteran took an objective personality measure test (MMPI-2). See October 2002 VA psychology assessment.  During the test, the Veteran alluded to her male psychologist that her sexual abuse in the military involved physical contact.  Id.  However, the Veteran stated that she was not comfortable discussing it with a male. Id.  She further reported chronic anxiety, hypervigilance, intrusive thoughts, and nightmares reladed to her military experience.  Id.  

According to the psychologist, the MMPI-2 test indicated that she was experiencing considerable multifaceted psychological distress.  See October 2002 VA psychology assessment.  However, the psychologist reported that the Veteran's MMPI-2 profile was not fully interpretable due to a significant elevation of her F (infrequenfy) scale, which indicates an overendorsement of symptoms.  Id.  The psychologist opined that the invalidity of the Veteran's MMPI-2 profile was not the result of a conscious attempt at distortion or of hasty or random responding; rather, it probably appeared exaggerated due to the Veteran's sense of being overwhelmed in so many areas of psychological functioning, which may have led her to a pessimistic self-report and some unintentional exaggeration as a possible unconscious plea for help.  See October 2002 VA psychology assessment.  The Veteran was diagnosed with PTSD and MDD.  Specifically, the psychologist found that the Veteran's serious emotional difficulties appeared to have begun with her sexual trauma in the military and were later reinforced by her later incarceration.  Id. The Veteran was recommended weekly psychotherapy.
Consequently, in November 2003, the Veteran was evaluated for admission for treatment of MST by a female psychologist.  See November 2003 PCT consultation results.  The Veteran reported the military was a stressful work environment with ongoing sexual harassment from superior supply officers.  Id.  She stated that she was the only woman among several men who made inappropriate sexual remarks as well as "accidental touching" in which men whould brush up against the front and back areas of her body.  Id.  In addition, the Veteran reported that, in the fall of 1977, while stationed in Fort Hood, a military police officer pulled her pants down when she walked out of the bathroom and pulled a gun on her.  Id.  The Veteran also described an attempted date rape earlier in 1977.  Id.  The psychologist diagnosed her with MDD by history and PTSD and referred her for admission to an MST treatment course.

In May 2004, the Veteran completed her MST treatment course.  See Certificate of Completion.  In a follow-up individual appointment with her psychologist, the Veteran reported a moderate level of stress as well as feelings of paranoia, sadness, and intrusive thoughts about her past.  See June 2004 PCT individual consultation note. Her psychologist reported a diagnosis of PTSD, depression nos, and psychosis nos.

A VA examination was performed in July 2004 to exaluate the Veteran's PTSD.  See July 2004 Compensation and Pension Examination Report.  The examiner stated that the Veteran's October 2002 MMPI-2 profile was not a valid profile because she "[overreported] symptoms [to try] to look sicker than she was."  Id.  As such, the examiner concluded that the Veteran did not have PTSD.  The examiner did not consider the opinion of the psychologist that performed the MMPI-2 test that the invalidity of the Veteran's MMPI-2 profile was not the result of an conscious overendorsement of symptoms.

In July 2005, the Veteran appeared at a hearing before a DRO.  See July 2005 DRO hearing transcript.  The Veteran testified that, after she was sexually assaulted by a military police officer in 1977, she reported the incident to a sergeant first class the next day.  Id.  However, according to the Veteran, the sergeant told her that, if she pursued the issue further, she would be thrown out of the Army with a bad conduct discharge.  Id.  In addition, the Veteran stated that she did not report other incidents of harassment because her superior officers were the individuals harassing her.  Id.  The Veteran also expressed that she was fearful at the time due to the fact that she was the only female in her office.  Id.  

The Veteran underwent a psychiatric reassessment in February 2008.  The Veteran reported having earned a Bachelor's degree in Business Occupations and obtained a new job in housekeeping at the VA.  She denied hallucinations at the time.  However, in a subsequent MST assessment and consultation, the Veteran presented complaints of anxiety and depressive symptoms due to sexual harassment as well as life stressors, including her father's health and work.  See July 2008 MST consultation result.  The Veteran was diagnosed with MST and depressive disorder nos.  A following psychotherapy note also diagnosed the Veteran with PTSD secondary to MST.  See July 2008 VA individual psychotherapy note.  The psychologist based her diagnosis on the Veteran's reports of nightmares and intrusive thoughts related to sexual trauma as well as sleep disturbance, impaired concentration, hypervigilance, decreased libido, feelings of guilt with regard to her children, mistrust, and feelings of depression and anger.  Id.

In July 2011, the Veteran underwent another VA exam to evaluate the Veteran's mental disorders.  See July 2011 Compensation and Pension Examination Consultation.  The examination was predicated on a full reading of the case file and the Veteran's VA treatment records.  The examiner diagnosed the Veteran with PTSD secondary to MST as well as MDD with psychotic symptoms.  The examiner further determined that the Veteran's MDD at least as likely as not had its genesis in the Veteran's military service.  In his reasoning, the examiner stated that the Veteran consistently complained of depressive symptoms throughout her treatment at the VA since 2002.  In addition, the examiner found that the Veteran's past substance abuse was at least in part a self-medication strategy to cope with prolonged psychological distress.  Furthermore, the examiner considered the lay statement of the Veteran's mother and found that her reports of changes in psychological and emotional functioning accurately characterized depressive symptoms.  Id.

The Veteran underwent an additional VA examination in December 2012.  See December 2012 Compensation and Pension Examination Consultation note.  The examiner determined that the Veteran's depression is as likely as not aggravated by her military service.  However, the examiner did not provide any rationale.  As such, an addendum to the examination was provided in September 2015.  See September 2015 Compensation and Pension Mental Health Disorders note.  In contrast to the original conclusion, the examiner found that it was less likely than not that the Veteran's MDD had its onset while she was on active duty.  In reaching this conclusion, the examiner stated that there was no evidence that an undiagnosed condition was chronically experienced from the Veteran's military discharge until she first sought mental health treatment in 2002.  A subsequent addendum further found that it was less likely than not that the Veteran's MDD was aggravated by military service.  See November 2015 Compensation and Pension Mental Health Disorders note.  The examiner did not provide any additional reasoning.

Most recently, the Veteran, through her attorney, submitted a psychiatric evaluation by a private psychologist.  See December 2016 letter from Dr. C.L.R.  The evaluation was predicated on the Veteran's treatment records and evidence in the claims file.  The psychologist found that the July 2004 VA examination over-relied on the invalidity of the October 2002 MMPI-2 test.  Specifically, the psychologist stated that an elevated score on the F scale does not necessarily indicate a false reporting of PTSD symptoms.  Id.  In support of this determination, the psychologist cited studies showing compensation-seeking patients with extremely high F scores revealed that those veteran's profiles were elevated due to distress rather than  conscious overstatement of symptoms.  Id.  Furthermore, the psychologist found that the 2004 did not place the invalid MMPI-2 profile in the context of the Veteran's psychiatric history.  Specifically, she notes that the examiner ignored that the 2002 assessment and other testing's results were consistent with their diagnostic conclusions and the Veteran's treatment history.

Furthermore, malingering, etc.Vet's condition has improved.

Upon carefully reviewing the record, the Board  


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for MDD is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


